           Case 17-27392            Doc 40     Filed 03/14/19 Entered 03/14/19 15:27:09               Desc Main
                                                Document     Page 1 of 10



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: WOODRIDGE, TANYA LANISE                       §      Case No. 17-27392
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $59,547.15                             Assets Exempt:      $22,000.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $2,040.99               Claims Discharged
                                                                  Without Payment:      $128,842.76


      Total Expenses of Administration:    $809.01




               3) Total gross receipts of $2,850.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $2,850.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-27392          Doc 40     Filed 03/14/19 Entered 03/14/19 15:27:09                 Desc Main
                                              Document     Page 2 of 10



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $175,542.00           $21,889.13                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00              $809.01              $809.01              $809.01


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $108,721.45           $72,880.30           $72,880.30             $2,040.99


   TOTAL DISBURSEMENTS                           $284,263.45           $95,578.44           $73,689.31             $2,850.00




                 4) This case was originally filed under chapter 7 on 09/13/2017. The case was pending for 17
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        02/05/2019                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-27392              Doc 40         Filed 03/14/19 Entered 03/14/19 15:27:09                        Desc Main
                                                         Document     Page 3 of 10




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 BANK ACCOUNTS                                                                                  1229-000                              $2,850.00

                             TOTAL GROSS RECEIPTS                                                                                     $2,850.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


       1        BMW Financial                 4210-000                         NA            $21,889.13                $0.00              $0.00
                Services NA, LLC
      N/F       Alphera Financial             4110-000                $20,000.00                       NA                NA                  NA

      N/F       Alphera Financial             4110-000                $20,000.00                       NA                NA                  NA
                Services
      N/F       Freedom Mortgage              4110-000                $67,771.00                       NA                NA                  NA
                CORP
      N/F       Freedom Mortgage              4110-000                $67,771.00                       NA                NA                  NA
                Corp

                   TOTAL SECURED                                    $175,542.00              $21,889.13                $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
            Case 17-27392           Doc 40   Filed 03/14/19 Entered 03/14/19 15:27:09              Desc Main
                                              Document     Page 4 of 10




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS            CLAIMS                 CLAIMS          CLAIMS
   PAYEE                               TRAN.         SCHEDULED          ASSERTED               ALLOWED           PAID
                                       CODE

 Trustee, Fees - Richard M. Fogel     2100-000                 NA            $712.50             $712.50            $712.50

 Trustee, Expenses - Richard M.       2200-000                 NA              $5.17               $5.17              $5.17
 Fogel
 Bond Payments - International        2300-000                 NA              $1.34               $1.34              $1.34
 Sureties, Ltd.
 Banking and Technology Service       2600-000                 NA             $90.00              $90.00             $90.00
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                               NA            $809.01             $809.01            $809.01
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM           CLAIMS              CLAIMS           CLAIMS                 CLAIMS
         PAYEE
                            TRAN. CODE       SCHEDULED            ASSERTED         ALLOWED                  PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                 CLAIMS
                                                 UNIFORM       CLAIMS
 CLAIM                                                                          ASSERTED          CLAIMS      CLAIMS
                      CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                        (from Proofs of     ALLOWED       PAID
                                                  CODE     (from Form 6E)
                                                                                  Claim)


                                                           None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-27392           Doc 40   Filed 03/14/19 Entered 03/14/19 15:27:09       Desc Main
                                               Document     Page 5 of 10




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                        CLAIMS
                                       UNIFORM        CLAIMS
                                                                       ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.          CLAIMANT            TRAN.      SCHEDULED
                                                                    (from Proofs of    ALLOWED            PAID
                                        CODE      (from Form 6F)
                                                                         Claim)

     2        Capital One,             7100-000           $204.00            $976.00      $976.00          $27.34
              N.A.Capital One Bank
              (USA) N.A. by
              American InfoSource
              LP as agent

     3        Navient Solutions, LLC   7100-000         $6,282.00          $6,665.60     $6,665.60        $186.67


     4        TCF NATIONAL BANK        7100-000        $31,779.00         $52,740.24    $52,740.24       $1,476.97
              Cohen Jutla Dovitz
              Makowka, LLC

     5        Synchrony Bank c/o       7100-000           $173.00            $571.51      $571.51          $16.00
              PRA Receivables
              Management, LLC

     6        Synchrony Bank c/o       7100-000         $2,274.00          $2,128.99     $2,128.99         $59.62
              PRA Receivables
              Management, LLC

     7        US Dept of Education     7100-000        $10,006.00          $9,797.96     $9,797.96        $274.39
              Claims Filing Unit

    N/F       Advocate Healthcare      7100-000           $152.66                NA            NA              NA


    N/F       CBNA                     7100-000            $12.00                NA            NA              NA


    N/F       CBNA                     7100-000            $12.00                NA            NA              NA


    N/F       Capita lone              7100-000           $204.00                NA            NA              NA


    N/F       Chase AUTO               7100-000         $5,772.00                NA            NA              NA


    N/F       Chase Auto               7100-000         $5,772.00                NA            NA              NA


    N/F       Comcast                  7100-000           $124.00                NA            NA              NA


    N/F       Ingalls Hospital         7100-000           $113.82                NA            NA              NA


    N/F       Ingalls Hospital         7100-000           $775.01                NA            NA              NA


    N/F       Ingalls Hospital         7100-000           $679.08                NA            NA              NA


UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-27392         Doc 40   Filed 03/14/19 Entered 03/14/19 15:27:09   Desc Main
                                           Document     Page 6 of 10


    N/F     Integrated Imaging     7100-000         $154.88             NA            NA               NA
            Consultants, LLC

    N/F     Syncb/CARE CREDIT      7100-000        $2,274.00            NA            NA               NA


    N/F     Syncb/SAMS CLUB        7100-000         $173.00             NA            NA               NA


    N/F     TCF Banking &          7100-000       $31,779.00            NA            NA               NA
            Savings

    N/F     US DEPT OF ED/Glelsi   7100-000       $10,006.00            NA            NA               NA



            TOTAL GENERAL
           UNSECURED CLAIMS                      $108,721.45     $72,880.30    $72,880.30        $2,040.99




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 17-27392                       Doc 40      Filed 03/14/19 Entered 03/14/19 15:27:09                                    Desc Main
                                                                    Document     Page 7 of 10
                                                               Form 1
                                                                                                                                                            Exhibit 8
                                           Individual Estate Property Record and Report                                                                     Page: 1

                                                            Asset Cases
Case No.:    17-27392                                                                           Trustee Name:      (330720) Richard M. Fogel
Case Name:         WOODRIDGE, TANYA LANISE                                                      Date Filed (f) or Converted (c): 09/13/2017 (f)
                                                                                                § 341(a) Meeting Date:       10/17/2017
For Period Ending:         02/05/2019                                                           Claims Bar Date:      01/18/2018

                                       1                                2                      3                      4                    5                     6

                           Asset Description                         Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                      Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                and Other Costs)

    1       BANK ACCOUNTS                                                   819.65                      0.00                                    0.00                          FA
            Checking: Citibank- EXEMPT

    2       HOUSEHOLD GOODS AND                                             700.00                      0.00                                    0.00                          FA
            FURNISHING
            Furniture, Linens, Small Appliances, Table & Chairs,
            Bedroom Set- EXEMPT

    3       ELECTRONICS                                                     450.00                      0.00                                    0.00                          FA
            Flat Screen TV, Computer, Printer, Music Collection,
            Cell Phone- INCONSEQUENTIAL VALUE

    4       BANK ACCOUNTS (u)                                           6,424.64                    4,295.79                               2,850.00                   1,878.85
            Loyola University Employees' Federal Credit Union
            (schedules amended 10/16/17): Per o/c 11-15-17,
            agreed to turnover $4,295.79 in non-exempt funds by
            monthly payments. Debtor ceased making payments.
            Further administration is burdensome to the estate.

    5       AUTOMOBILES AND OTHER                                     14,976.00                         0.00                                    0.00                          FA
            VEHICLES
            2014 BMW X1 with over 30,000 miles in possession of
            Debtor- FULLY ENCUMBERED

    6       BANK ACCOUNTS                                                   601.50                      0.00                                    0.00                          FA
            Savings: Citibank- EXEMPT

    7       CASH                                                              0.00                      0.00                                    0.00                          FA

    8       FURS AND JEWELRY                                                100.00                      0.00                                    0.00                          FA
            Costume Jewelry- EXEMPT

    9       WEARING APPAREL                                                 600.00                      0.00                                    0.00                          FA
            Necessary Wearing Apparel- EXEMPT

   10       REAL PROPERTY                                             41,300.00                         0.00                                    0.00                          FA
            Single-family home: 2247 W. 80th St, Chicago, IL
            60620- FULLY ENCUMBERED


   10       Assets Totals (Excluding unknown values)                 $65,971.79                    $4,295.79                              $2,850.00                  $1,878.85



 Major Activities Affecting Case Closing:

                                  3/31/18- Trustee was authorized to settle dispute with debtor regarding non-exempt property. Final
                                  installment payment is due December 2018.

 Initial Projected Date Of Final Report (TFR): 03/31/2019                            Current Projected Date Of Final Report (TFR):             11/15/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-27392                   Doc 40     Filed 03/14/19 Entered 03/14/19 15:27:09                                 Desc Main
                                                                Document     Page 8 of 10
                                                              Form 2                                                                             Exhibit 9
                                                                                                                                                 Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-27392                                          Trustee Name:                       Richard M. Fogel (330720)
Case Name:             WOODRIDGE, TANYA LANISE                           Bank Name:                          Rabobank, N.A.
Taxpayer ID #:         **-***7244                                        Account #:                          ******3700 Checking
For Period Ending: 02/05/2019                                            Blanket Bond (per case limit): $5,000,000.00
                                                                         Separate Bond (if applicable): N/A
    1          2                          3                                     4                                 5                 6                     7

  Trans.    Check or         Paid To / Received From         Description of Transaction          Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                   $

 11/15/17     {4}        Tanya L Woodridge               Initial turnover of non-exempt         1229-000           2,000.00                                   2,000.00
                                                         funds, per o/c 11-15-17

 11/30/17                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                1,990.00
                                                         Fees

 12/27/17     {4}        Tanya Woodridge                 Installment payment                    1229-000              200.00                                  2,190.00

 12/29/17                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,180.00
                                                         Fees

 01/31/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,170.00
                                                         Fees

 02/08/18     101        International Sureties, Ltd.    2018 bond premium #016073584           2300-000                                  1.34                2,168.66

 02/22/18     {4}        Tanya Woodridge                 Installment payment                    1229-000              200.00                                  2,368.66

 02/28/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,358.66
                                                         Fees

 03/30/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,348.66
                                                         Fees

 04/23/18     {4}        Tanya Woodridge                 Installment payment                    1229-000              200.00                                  2,548.66

 04/30/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,538.66
                                                         Fees

 05/31/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,528.66
                                                         Fees

 06/29/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,518.66
                                                         Fees

 07/31/18                Rabobank, N.A.                  Bank and Technology Services           2600-000                                 10.00                2,508.66
                                                         Fees

 08/20/18     {4}        Tanya Woodridge                 Installment payment                    1229-000              250.00                                  2,758.66

 12/11/18     102        Richard M. Fogel                Combined trustee compensation &                                                717.67                2,040.99
                                                         expense dividend payments.

                                                         Claims Distribution - Wed, 11-14-      2100-000                                                      2,040.99
                                                         2018

                                                                                    $712.50

                                                         Claims Distribution - Wed, 11-14-      2200-000                                                      2,040.99
                                                         2018

                                                                                      $5.17

 12/11/18     103        Capital One, N.A.Capital One    Distribution payment - Dividend        7100-000                                 27.34                2,013.65
                         Bank (USA) N.A. by American     paid at 2.80% of $976.00; Claim #
                         InfoSource LP as agent          2; Filed: $976.00

 12/11/18     104        Navient Solutions, LLC          Distribution payment - Dividend        7100-000                                186.67                1,826.98
                                                         paid at 2.80% of $6,665.60; Claim
                                                         # 3; Filed: $6,665.60

 12/11/18     105        TCF NATIONAL BANK Cohen         Distribution payment - Dividend        7100-000                             1,476.97                  350.01
                         Jutla Dovitz Makowka, LLC       paid at 2.80% of $52,740.24;
                                                         Claim # 4; Filed: $52,740.24

 12/11/18     106        Synchrony Bank c/o PRA          Distribution payment - Dividend        7100-000                                 16.00                 334.01
                         Receivables Management, LLC     paid at 2.80% of $571.51; Claim #

                                                                                          Page Subtotals:        $2,850.00         $2,515.99       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                       Case 17-27392               Doc 40       Filed 03/14/19 Entered 03/14/19 15:27:09                                    Desc Main
                                                                 Document     Page 9 of 10
                                                             Form 2                                                                                    Exhibit 9
                                                                                                                                                       Page: 2
                                             Cash Receipts And Disbursements Record
Case No.:                 17-27392                                        Trustee Name:                     Richard M. Fogel (330720)
Case Name:                WOODRIDGE, TANYA LANISE                         Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***7244                                      Account #:                        ******3700 Checking
For Period Ending: 02/05/2019                                             Blanket Bond (per case limit): $5,000,000.00
                                                                          Separate Bond (if applicable): N/A
    1             2                      3                                       4                               5                      6                        7

  Trans.       Check or      Paid To / Received From          Description of Transaction        Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                         Tran. Code       $                       $

                                                           5; Filed: $571.51

 12/11/18        107      Synchrony Bank c/o PRA           Distribution payment - Dividend     7100-000                                      59.62                   274.39
                          Receivables Management, LLC      paid at 2.80% of $2,128.99; Claim
                                                           # 6; Filed: $2,128.99

 12/11/18        108      US Dept of Education Claims      Distribution payment - Dividend     7100-000                                     274.39                     0.00
                          Filing Unit                      paid at 2.80% of $9,797.96; Claim
                                                           # 7; Filed: $9,797.96

                                             COLUMN TOTALS                                                        2,850.00                  2,850.00                  $0.00
                                                   Less: Bank Transfers/CDs                                             0.00                    0.00
                                             Subtotal                                                             2,850.00                  2,850.00
        true
                                                   Less: Payments to Debtors                                                                    0.00

                                             NET Receipts / Disbursements                                        $2,850.00               $2,850.00


                                                                                                                                                         false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                 ! - transaction has not been cleared
                 Case 17-27392             Doc 40     Filed 03/14/19 Entered 03/14/19 15:27:09                         Desc Main
                                                       Document     Page 10 of 10
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         17-27392                                 Trustee Name:                   Richard M. Fogel (330720)
Case Name:        WOODRIDGE, TANYA LANISE                  Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***7244                               Account #:                      ******3700 Checking
For Period Ending: 02/05/2019                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******3700 Checking                             $2,850.00          $2,850.00                    $0.00

                                                                               $2,850.00                $2,850.00               $0.00




UST Form 101-7-TDR (10 /1/2010)
